EXAMINER’S COMMENT
As previously noted to applicant in the parent application, applicant includes the limitation “consisting essentially of’ with regards to the mantle cover. As noted by MPEP 2111.03(II), this limits the materials to those that are claimed and other materials that “do not materially affect the basic and novel characteristics of the claimed invention”. In addition, “A ‘consisting essentially of’ claim occupies a middle ground between closed claims that are written in a ‘consisting of’ format and fully open claims that are drafted in a ‘comprising’ format” (emphasis added). And finally, “It is an applicant’s burden to establish that a material used in a prior art product is excluded from his claims by ‘consisting essentially of language” (emphasis added).
With this in mind, turning to the spec, par. [0054] lists the four ingredients now claimed for the mantle layer (i.e. no other ingredients are listed). Applicant gives little, if nothing, in the way of other materials that can be used that do not affect the basic and novel characteristics of the claimed mantle layer. As such, the Examiner construes “consisting essentially of” to be more consistent with “consisting of”, rather than “comprising” (i.e. it is not in the middle per se, but leans more toward “consisting of”).


REASON FOR ALLOWANCE
Claims 1 and 3 are allowed.
The following is an Examiner’s statement of reasons for allowance: 
The filing of the terminal disclaimer in conjunction with parent app 15/683,398 (now US Pat. No. 10,603,551 B2) now places the application in condition for allowance.
In allowance is based on the transitional phrase “consisting essentially of; consistent with the parent application.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW BRIAN STANCZAK whose telephone number is (571)270-7831.  The examiner can normally be reached on 8:30-10 and 1-3:30 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571)272-4463.  The fax phone number for the 22organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW B STANCZAK/
Examiner, Art Unit 3711
6/6/22
/EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711